 

UNI'I`ED STATES DISTRICT COURT
SOUTHERN DIS'I`RICT OF GEORGIA

AUGUSTA DIVISION 29494444R 4 4 PH 2= 57
ct_aa;<.._\M- M@
UNITEI) sTATE oF AMERICA ) sa t::::. ;. '
)
)
v. ) iNDICTMENT No. cR 113-220
)
)
JoRGE PEREZ RonRIGUEz )
oRDER OF I)ISMISSAL

 

Pursuant to Rule 48(a) of the Federal Rules of Crirninal Procedure, and by leave of Court
endorsed hereon, the United States Attorney for the Southern District of Georgia hereby
dismisses without prejudice the above-referenced Indictment filed against the defendant, who has

been in fugitive status since the case was indicted and his whereabouts remain unknown.

/s/Bmin T. Ra[ferQ
Brian T. Rafferty

Assistant United States Attorney
Chief, Criminal Division

/s/Patricia G. Rhodes

Patricia G. Rhodes

Assistant United States Attorney
Deputy Chief, Criminal Division

Leave of Court is granted for the filing of the foregoing dismissai.

This may of /WW: j\

 
 
  

 
  

"

' D STATES DISTRICT
SOUTHERN DISTRICT OF GEORGIA

